Case 3:18-cv-00295-MMD-WGC Document 32 Filed 08/24/20 Page 1 of 3
Case 3:18-cv-00295-MMD-WGC Document 32 Filed 08/24/20 Page 2 of 3




                                               17th




                                               August 24, 2020
       Case 3:18-cv-00295-MMD-WGC Document 32 Filed 08/24/20 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 24th day of August, 2020, I caused a copy of the foregoing, STIPULATION AND ORDER

 4   FOR DISMISSAL WITH PREJUDICE, to be served, by U.S. District Court CM/ECF Electronic

 5   Filing on the following:

 6

 7
     Steven Broomfield #1015630
 8   C/o Law Librarian
     Ely State Prison
 9   P.O. Box 1989
     Ely, NV 89301
10   ESP_lawlibrary@doc.nv.gov
11

12                                                         /s/ Caitie Collins____________
                                                           An employee of the
13                                                         Office of the Attorney General
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
